DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.

Status of Amendment
The amendment filed on 4 January 2021 fails to place the application in condition for allowance. 
Claims 1-9 and 21-31 are currently pending and under examination.

Status of Rejections
All previous rejections are herein withdrawn due to Applicant’s amendment filed 4 January 2021.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments towards previously applied Dordi, Applicant argues that Dordi’s reservoir is not connected to a proximal end of the inner coaxial tube. Thus argument is not persuasive because it is clearly attached at said end via passage of the tube there through. Thus, at the top, the tube is connected to said reservoir. The claim limitations do not preclude more than one connections area.
No further arguments presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 2, 4, 5, 7, 9, 22-25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin et al (US 2011/0155563 A1) in view of Dordi et al (US 2005/0284748 A1).
As to claims 1 and 25, Ravkin discloses  hydrogen evolution assisted electroplating nozzle, the nozzle comprising: 
	A reservoir containing an electrolyte ([0032])
	a nozzle tip configured to interface with a portion of a substructure (Fig. 1b), the nozzle tip defined distal ends by two coaxially aligned tubes comprising an inner coaxial tube with an outer coaxial tube (See below), where the distal end of the inner coaxial tub extends beyond the distal end of the outer coaxial tube (via inclusion of #150 on the inner coaxial tube below)
	an inner coaxial tube connected to at a proximal end to the reservoir, the inner coaxial tube configured to dispense the electrolyte through the nozzle tip onto the portion of the substructure; (See Fig. 1)
	an outer coaxial tube encompassing the inner coaxial tube, the outer coaxial tube configured to extract the electrolyte from the portion of the substructure (See below); 
	and at least one contact pin adjacent and spaced apart from the nozzle the  configured to make electrical contact with a conductive track on the substructure when interfacing with the 

    PNG
    media_image1.png
    403
    503
    media_image1.png
    Greyscale

	Ravkin fails to explicitly disclose the reservoir containing an anode in contact with the electrolyte in the reservoir.
	Dodri discloses integrating a reservoir 105 with anodes 115a/b on the interior of the electroplating head (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have integrated the reservoir and anode as taught by Dordi in the electrolyte delivery tubes and apparatus of Ravkin, thereby provided the reservoir encompassed by the outer coaxial tube because such a modification amounts to making two separate structured integral to 
As to claim 2, Ravkin further discloses wherein the inner coaxial tube and the outer coaxial tube circulate the electrolyte at the nozzle tip to remove hydrogen bubbles forming at the portion of the substructure (by virtue of jetting the electrolyte to the meniscus and suction back via the vacuum ports where the result of “remove hydrogen bubbles” is a result of the circulation as instantly claimed and the manner of operating the apparatus in accordance with MPEP 2114).

As to claims 4, Ravkin further discloses a sensing mechanism, the sensing mechanism configured to detect a quality of an electroplated area formed via the nozzle (#114) wherein the sensing mechanism is an ammeter configured to monitor a current along the conductive track (since it is an eddy “current” sensor it is considered a specific type of ammeter since it senses current).

As to claims 7 and 29, Ravkin further discloses wherein the at least one contact pin includes a first contact pin spaced apart from the nozzle tip on a first side of the nozzle tip and a second contact pin spaced apart from the nozzle tip on a second side of the nozzle tip, opposite the first contact pin. (#s 132 [0031] “plurality of individual contacts” thus the species is clearly envisaged by the disclosure in accordance with MPEP 2131.02 Fig. 1A), where these are determined to be distributed about the nozzle tip in accordance with claim 29

As to claim 9, Ravkin further discloses wherein the at least one contact pin includes a cathode (See Fig. 1a, [0008], [0031]).

As to claims 22-24, the limitations are drawn towards the conductive trace interpreted under MPEP 2115 as the material worked upon by the apparatus and deemed to not further structurally limit said apparatus.

As to claim 31, the recitation “wherein the quality of the electroplated area is based on a resistance between two contact pins of the at least one contact pin” is further description of the “Configured to” language of claim 4, relating the resistance to “quality”. The limitation does not require the sensing mechanism to actually measure resistance, but rather merely recites the arbitrary quality is releated to resistance. Thus, the limitation does not further limit the apparatus as claimed, but rather the intended use of the apparatus.

Claims 3, 21, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin, as modified by Dordi, in further view of Polichette (U.S. 3,468,785).
As to claims 3, 21, 26, 29, and 30, Ravkin, as modified by Dordi, fails to explicitly disclose wherein the at least one contact pin is connected to the nozzle via a spring positioned within a tube guide.
	Polichette discloses a selected area plating apparatus (Title) wherein the at least one contact pin (#s 3b “Work contacting bristles) is connected to the nozzle via a spring (#s 3c) positioned within a tube guide (area upon which spring is within), wherein the spring is axially aligned with a contact pin of the at least one contact pin (Embodiment of Fig. 3 spring 76d aligned with 76a cathode contact as required by claim 26). Polichette further discloses wherein the at least one contact pin is configured to position the nozzle tip at a predefined distance over 
	It would have obvious to one of ordinary skill in the art at the time the invention was filed to have used the spring contact pins and associated structured of Polichette as the contact pins in Ravkin, as modified by Dordi, because it improved the portability, compactness, accuracy, and increased adaptability to automated operation (Polichette col. 1 lines 56-64) via avoid the need of conventional electrical connections (Polichette col. 1 lines 45-46).

Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravkin, as modified by Dordi, in view of Kimura et al (US 2003/0000840 A).
As to claims 5 and 6, Ravkin further discloses wherein the at least one contact pin includes a first contact pin and a second contact pin (#s 132 [0031] “plurality of individual contacts” thus the species is clearly envisaged by the disclosure in accordance with MPEP 2131.02) but fails to explicitly disclose wherein the ammeter is configured to measure the current between the first contact pin and the second contact pin.
	Kimura discloses measuring the thickness, and subsequently the end point of a plated layer during deposition (Abstract) by measuring an electric current connecting at least two cathode electrodes (Abstract [0018] among other passages). Although Kimura fails to explicitly disclose an “ammeter”, an “ammeter” is conventionally well known as a device the measures a current value between two points of contact. Thus, the recitation of “measuring” or “monitoring” 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ammeter between two cathodic contact points as taught by Kimura in the apparatus of Ravkin, as modified by Dordi, to measure a current between the first and second contact pin because it enables the real time determination of the end point of plating (Kimura [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ravkin, as modified by Dordi, in view of Kobayashi (US 5,830,334) OR Lenz (US 8,464736).
As to claim 8, Ravkin discloses using a vacuum to draw the electrolyte from the second coaxial tube ([0038]) but fail to explicitly recite a pump to provide said vacuum.
	Kobayashi discloses using a pump to recirculate the electrolyte from the plating head (Fig. 1 #4 col. 3 lines 40-42, lines 55-58). Lenz discloses using a pump to establish the vacuum within the proximity head to remove processing fluid from the meniscus (Fig. 2 #208). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pump to establish the vacuum as taught by Kobayashi OR Lenz in the apparatus of Ravkin, as modified by Dordi, because a pump is a recognized structure .


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin, as modified by Dordi and Polichette, as applied to claim 3, in  further view of Guggemos et al (US 2006/0201817 A1).
As to claims 27 and 28, Ravkin, as modified by Dordi and Polichette, fail to disclose a carbon bin, particularly a soft graphite pin. It is noted the instant specification provides no guidance as to a determination as to what “soft” graphite may be considered. Thus, for interpretation on the merits, since the degree of “softness” is arbitrary, any form of graphite in the prior art may be deemed soft.
	Guggemos discloses using graphite as an appropriate material for contacting the workpiece ([0088]).
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used graphite as the material for the pins as taught by Guggemos in the apparatus of Ravkin, as modified by Dordi and Polichette, because it is a recognized material for electrical contact to a workpiece to provide the expected result to perform electroplating (See MPEP 2144.07 and 2143 B).

Claim(s) 1-… are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al (US 2005/0284748 A1) in view of Ravkin et al (US 2011/0155563 A1).
As to claims 1 and 25, Dordi discloses  hydrogen evolution assisted electroplating nozzle, the nozzle comprising: 
	A reservoir (Fig. 1 #105A/B) containing an electrolyte ([0029], the reservoir further containing an anode in contact with the electrolyte in the reservoir (Fig. 1 #115A/B)
	a nozzle tip configured to interface with a portion of a substructure (Fig. 1b), the nozzle tip defined distal ends by two coaxially aligned tubes comprising an inner coaxial tube with an outer coaxial tube (See below), where the distal end of the inner coaxial tub extends beyond the distal end of the outer coaxial tube (via inclusion of #150 on the inner coaxial tube below)
	an inner coaxial tube connected to at a proximal end to the reservoir, the inner coaxial tube configured to dispense the electrolyte through the nozzle tip onto the portion of the substructure; (See Fig. 1)
	an outer coaxial tube encompassing the inner coaxial tube, the outer coaxial tube configured to extract the electrolyte from the portion of the substructure (See below); 
	and at least one contact pin adjacent and spaced apart from the nozzle the  configured to make electrical contact with a conductive track on the substructure when interfacing with the nozzle tip (Fig. 1A #132 OR Fig. 2A #s 102’ which facilitate electrical contact via meniscus 116’ [0042]).

    PNG
    media_image1.png
    403
    503
    media_image1.png
    Greyscale

	Ravkin fails to explicitly disclose the reservoir containing an anode in contact with the electrolyte in the reservoir.
	Dodri discloses integrating a reservoir 105 with anodes 115a/b on the interior of the electroplating head (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have integrated the reservoir and anode as taught by Dordi in the electrolyte delivery tubes and apparatus of Ravkin, thereby provided the reservoir encompassed by the outer coaxial tube because such a modification amounts to making two separate structured integral to provide the predictable result of providing a solution reservoir and anode already required by the prior art (See MPEP 2144.4 V B) and allows for tight process control (Dordi [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795